Dismissed and Memorandum Opinion filed February 24, 2005








Dismissed and Memorandum Opinion filed February 24,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00970-CV
____________
 
JOSEPH SHUNTA,
Appellant
 
V.
 
PANGEA
PETROLEUM CORPORATION, Appellee
 

 
On Appeal from the 157th District
Court
Harris County,
Texas
Trial Court Cause No.
02-18505
 

 
M E M O R A N D U M  O
P I N I O N
This is an appeal from a final judgment signed September 10,
2004.  The reporter=s record was filed on December 1,
2004, and the clerk=s record was filed on December 6, 2004.  Appellant=s brief was due thirty days after the
record was filed.  See Tex. R. App. P. 38.6.  No brief or motion for extension of time was
filed.




On January 27, 2005, this court issued an order stating that
unless appellant submitted his brief, together with a motion reasonably
explaining why the brief was late, on or before 
February 7, 2005, the court would dismiss the appeal for want of
prosecution.  See Tex. R. App. P. 42.3(b).  Appellant filed no response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed February 24, 2005.
Panel consists of Chief Justice
Hedges and Justices Fowler and Frost.